Plaintiff, John J. McCue, Jr., M.D., contracted tuberculosis while exposed to the disease during his employment as an intern by defendant at the Wayne County General Hospital. He was awarded full compensation for the period of disablement. The findings of fact by the workmen's compensation commission are fully supported by the evidence. Plaintiff worked in the general wards of the hospital where some patients, not at the time segregated, suffered from an advanced stage of the disease. These conditions have since been remedied. Four of eight interns, including plaintiff, who were fellow alumni of plaintiff's medical school, contracted the disease under like circumstances.
The sole question of any merit presented on appeal is whether tuberculosis, even though regarded as an ordinary disease of life, becomes compensable when contracted by an employee of a hospital where he was constantly exposed to contagion from patients *Page 215 
suffering from such disease.* The identical question was presented in Mills v. Detroit Tuberculosis Sanitarium, ante, 200, where we upheld an award in favor of the plaintiff. We refer to that case for reasons and citations.
The award in the instant case is affirmed, with costs to plaintiff.
BUSHNELL, C.J., and SHARPE, BOYLES, REID, NORTH, DETHMERS, and CARR, JJ., concurred.
* See Act No. 10, pt. 7, Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937, and amended by Act No. 318, Pub. Acts 1945 (Comp. Laws Supp. 1940, 1945, § 8485-1 et seq., Stat. Ann. 1947 Cum. Supp. § 17.220 et seq.). — REPORTER.